



Exhibit 10.34


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into effective as of December 12, 2016 (the “Amendment Effective Date”),
by and between Scott Levin (the “Executive”) and FTD Companies, Inc., a Delaware
corporation (the “Company”).
WHEREAS, the Company and the Executive entered into that certain Employment
Agreement (the “Agreement”) dated as of July 28, 2014; and
WHEREAS, the parties desire to amend the Agreement in the manner reflected
herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants and
conditions herein, the parties, intending to be legally bound, hereby agree as
follows:
1.
Section 1(a) of the Agreement is hereby deleted and replaced in its entirety
with the following:



“(a) The term of this Agreement will commence on the Effective Date and extend
through December 31, 2019, unless this Agreement is earlier terminated as
provided herein (the "Initial Term"). If the transactions contemplated by the
Purchase Agreement (as hereinafter defined) are not consummated for any reason,
this Agreement shall be deemed null and void and shall terminate effective as of
the termination of the Purchase Agreement, and the 2013 Agreement shall continue
with full force and effect. The Initial Term, as well as the term as it may be
extended by this sentence, will be automatically extended for an additional
one-year period (the Initial Term with any such extension shall be referred to
as the "Term") unless either party gives notice to the other of its decision not
to extend no later than 180 days prior to December 31, 2019 and on each one-year
anniversary date thereafter. If the Company provides notice of its decision not
to extend, Employee’s employment with the Company shall terminate on the last
day of the Term, unless terminated earlier pursuant to Section 7, and such
termination of employment on the last day of the Term shall be considered a
termination by the Company “without cause” (as defined below) during the Term
entitling Employee, upon satisfaction of the Release Condition set forth below
in Section 7(b), to the benefits provided for in Sections 4 and 7 below. If the
Company provides such notice of its decision not to extend and Employee has not
provided a similar notice, it shall be presumed that Employee was willing and
able to extend the Term on terms and conditions substantially similar to those
existing prior to such notice.”
2.
The first sentence in Section 4(a) of the Agreement is hereby deleted and
replaced with the following:

“If Employee's employment is terminated by the Company "without cause" or by
Employee for "good reason" (as each term is defined below) during the Term, then
upon Employee's satisfaction of the Release Condition set forth in Section 7(b)
below, any and all equity awards Employee holds on the date of such termination
will fully vest on an accelerated basis with respect to all non-vested shares of
Common Stock at the time subject to those awards.”
3.
Section 4 of the Agreement is hereby amended by adding a new Section 4(e) to the
end of such section, as follows:



“(e) Notwithstanding anything to the contrary in any equity award agreement
evidencing awards of stock options to Employee (except to the extent that more
favorable treatment is otherwise provided in the equity award agreement), if
Employee's employment is terminated by the




--------------------------------------------------------------------------------




Company "without cause" or by Employee for "good reason" (as each term is
defined below) during the Term, then upon Employee's satisfaction of the Release
Condition set forth in Section 7(b) below, Employee shall have until the close
of business on the last business day coincident with or immediately preceding
the expiration of the twelve (12)-month period measured from the date of such
termination during which to exercise such options for any or all of the shares
for which any such option is vested and exercisable at the time of such
termination. In no event, however, shall such option be exercisable at any time
after the close of business on the last business day coincident with or
immediately preceding the expiration date of such option.”
4.
Capitalized terms not defined in this Amendment shall have the meanings ascribed
to them in the Agreement.



5.
Except to the extent amended hereby, all terms, provisions and conditions of the
Agreement are hereby ratified and shall continue in full force and effect and
the Agreement shall remain enforceable and binding in accordance with its terms.



6.
This Amendment shall be governed by and construed in accordance with the laws of
the State of Illinois, without giving effect to the conflicts of laws principles
thereof. The parties consent to jurisdiction and venue in any federal or state
court of competent jurisdiction located in the City of Chicago.



7.
This Amendment may be executed in one or more counterparts (including by means
of facsimile signature pages), each of which shall be deemed an original, but
all of which together shall constitute a single instrument.



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the Amendment Effective Date.
 
 
FTD COMPANIES, INC.




By:  /s/ Christopher Shean      
Name:  Christopher Shean      
Title:  Interim President & CEO      


SCOTT LEVIN






/s/ Scott Levin











